UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                        ___________________

                            No. 91-5585
                        ___________________


                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                               versus

                         RODOLFO MARTINEZ,

                                         Defendant-Appellant.

           ______________________________________________

            Appeal from the United States District Court
                  for the Western District of Texas

           ______________________________________________
                           (June 3, 1992)

Before DAVIS, JONES, and EMILIO M. GARZA, Circuit Judges.

EMILIO M. GARZA:

     Rodolfo Martinez was convicted of possession of a firearm by

a felon, a violation of 18 U.S.C. § 922(g)(1), and sentenced to

fifteen years imprisonment.1   Martinez appeals, asserting that the

district court erred in admitting extrinsic evidence regarding the

alleged prison gang membership of Martinez's sole defense witness,

and that there is insufficient evidence to support his enhanced

sentence under 18 U.S.C. § 924(e)(1).   Finding no error, we affirm

Martinez's conviction and sentence.



       1
          The district court also imposed a five-year term of
supervised release and a $50 special assessment.
                                         I

     On the evening of September 26, 1989, San Antonio police

officer Daniel Robles was working street patrol duty in a marked

police car.     At approximately 10:30 p.m., Robles observed Martinez

and Tony Rodriguez--a man Robles recognized from previous arrests

and encounters--running across Guadalupe Street.                His suspicions

aroused, Robles decided to follow the two men to determine why they

were running.       Robles passed Martinez and Rodriguez and then

positioned his police car so that it was facing them.

     After seeing Robles, Rodriguez and Martinez both slowed to a

fast walk--Martinez following approximately twelve feet behind

Rodriguez.      Using the side spotlights on his patrol car, Robles

illuminated the two suspects. Robles, still in the police car, saw

Rodriguez reach into his left pocket and drop a gun to the ground.

Concerned for his safety, Robles called for backup.                   With his

service revolver drawn, Robles got out of his police car and told

Rodriguez and Martinez to put their hands up.                Martinez stopped,

turned   away   from    Robles,    and   refused   to   raise   his   hands   as

instructed.     At that time, Robles saw a gun fall to the sidewalk

between Martinez's feet. Martinez then raised his hands and turned

around to face Robles.        Shortly thereafter, another police officer

arrived at the scene and Martinez and Rodriguez were arrested.

     Robles recovered both discarded guns and carved his initials

on the weapon that he had seen fall between Martinez's feet.              While

transporting     both   men   to   the   police    station    for   processing,

Rodriguez told Robles that both of the guns were his.


                                         2
     At   trial,   Rodriguez--Martinez's   sole   defense   witness--

testified that, on the night of the arrest, he had both guns in his

possession, and that he dropped the first upon seeing Robles and

the second when Robles approached them.    Rodriguez testified that

Robles did not see him drop the first gun, but did observe him

throw the second gun to the ground.     Rodriguez explained that he

dropped both guns because he did not want Robles to find him in

actual possession of the weapons.

     During cross-examination and over Martinez's objection, the

district court allowed the government to ask Rodriguez whether he

was a member of a prison gang called the "Mexican Mafia."2     After

Rodriguez denied any affiliation with the Mexican Mafia, the

government, again over Martinez's objections,3 elicited rebuttal

testimony from Valentine Lopez--an intelligence officer with the

San Antonio Police Department.      Lopez testified that one of the

tenets of the Mexican Mafia is that members look out for each other

and would not hesitate to come to court to testify untruthfully.

Additionally, Lopez testified that he knew Rodriguez was a member

of the gang and he also believed Martinez was a member.     Martinez,

however, did not object that Lopez lacked personal knowledge to

testify that Martinez was a member of this gang.        See Fed. R.

     2
        The Mexican Mafia gang is also known by its Spanish name,
"La `M'." The majority of members of the gang are either convicts
or former convicts.
     3
          Martinez objected to the admission of prison gang
affiliations, arguing that such testimony violated Rule 608(b) of
the Federal Rules of Evidence. The district court overruled his
objection on the basis of United States v. Abel, 469 U.S. 45,
105 S. Ct. 465 (1984). See also infra note 4.

                                 3
Evid. 602 ("a witness may not testify to a matter unless evidence

is introduced sufficient to support a finding that the witness has

personal knowledge of the matter.").

     At the charge conference, after the parties rested, Martinez

moved, for the first time, to strike the testimony of witnesses

regarding gang membership.4     The district court denied Martinez's

motion but   instructed   the   jury   to   consider   evidence   of   gang

membership only to decide whether Rodriguez was biased in favor of

or against any party, and for no other purpose.5            Martinez was

     4
        Defense counsel stated:
               I do need to put on the record that . . . in
          response to the court's request when the court
          overruled my objection pursuant to 608(b) of the
          Federal Rules of Evidence concerning any testimony
          relating to the gang and gang membership, and also
          in response to my objection which was overruled, as
          to the extrinsic evidence that the witness
          testified to regarding a gang membership and their
          [tenets], and their rules and things that the gang
          stands for.
               The instruction that I have submitted to the
          court does not cure the error, your Honor, that
          occurred when that evidence came in, but I am
          complying with the court's request that I submit an
          instruction.   But I, at this time would move to
          strike the testimony of the other witnesses
          concerning gang membership.     Again, renewing my
          objection which was made under 608(b) in order to
          preserve the record and also move for a mistrial
          because the court's instruction does not cure the
          error that occurred.
     Record on Appeal, Vol. 11 at 104-05, United States v.
     Martinez, No. 91-5585 (5th Cir. filed June 14, 1991) ["Record
     on Appeal"].
     5
         The district court instructed the jury:
                Your job is to think about the testimony of
           each witness you have heard and decide how much you
           believe of what each witness had to say.
                You have heard the evidence of the alleged gang
           membership of a witness, Tony Rodriguez.      You are to
           consider the evidence of gang membership only in deciding

                                   4
convicted under 18 U.S.C. § 922(g)(1), and the district court

sentenced him pursuant to the sentence enhancement provision of 18

U.S.C. § 924(e)(1).

                                      II

                                      A

     Martinez contends the district court abused its discretion by

allowing Lopez to testify that Rodriguez was a member of the

Mexican Mafia    prison   gang   to   show    bias     on   Rodriguez's   part.

According   to   Martinez,   Lopez's       testimony    improperly   attacked

Rodriguez's credibility through evidence of specific instances of

conduct, a violation of Rule 608(b) of the Federal Rules of

Evidence.   Specifically, Martinez reasons that, without evidence

that Martinez was a Mexican Mafia member, Lopez's testimony about

Rodriguez and the Mexican Mafia, even if true, is not probative of

Rodriguez's bias.




          whether the witness maintained a bias for or against any
          party.
                You are not to consider the evidence of gang
          membership as proof of the defendant's guilt of the
          charge in the indictment.
                Also, you are not to consider the evidence of
          gang membership as to whether Tony Rodriguez was a
          credible witness, but only as to whether he has a
          bias.
                Bias is a term used in the . . . "common law
          of evidence" . . . to describe the relationship
          between a party and a witness, which might lead the
          witness to slant unconsciously or otherwise his
          testimony in favor of or against a party.
                Bias may be induced by a witness's like,
          dislike or fear of a party, or by the witness's
          self-interest.
     Record on Appeal, Vol. 11. at 113-14.

                                      5
     In   considering    Martinez's       challenge   to   the   admission   of

Lopez's testimony, we employ a deferential abuse of discretion

standard of review.     See United States v. Duncan, 919 F.2d 981, 985

(5th Cir. 1990) (citations omitted), cert. denied, 111 S. Ct. 2036

(1991); United States v. Bratton, 875 F.2d 439, 443 (5th Cir. 1989)

(citation omitted).     In most instances, Rule 608(b) of the Federal

Rules of Evidence prohibits the admission of extrinsic evidence

solely for the purpose of attacking the credibility of the witness.

See Fed. R. Evid. 608(b);6 see also United States v. Farias-Farias,

925 F.2d 805, 809 (5th Cir. 1991) (citation omitted); United States

v. Diecidue, 603 F.2d 535, 550 (5th Cir. 1979) (citations omitted),

cert. denied sub nom., 445 U.S. 946, 100 S. Ct. 1345 (1980).

Extrinsic evidence may, however, be admissible for another purpose-

-for example, if it tends to show bias in favor of or against a

party.    See United States v. Abel, 469 U.S. 45, 56, 105 S. Ct. 465,

471 (1984) (holding that impeachment evidence inadmissible under

608(b) may be admissible for another purpose, as "[i]t would be a

strange rule of law which held that relevant, competent evidence

which tended to show bias on the part of a witness was nonetheless

     6
        Rule 608(b) reads, in relevant part:
     Specific instances of conduct. Specific instances of the
     conduct of a witness, for the purpose of attacking or
     supporting   the   witness'   credibility,  other   than
     conviction of crime as provided in rule 609, may not be
     proved by extrinsic evidence. They may, however, in the
     discretion of the court, if probative of truthfulness or
     untruthfulness, be inquired into on cross-examination of
     the witness (1) concerning the witness' character for
     truthfulness or untruthfulness, or (2) concerning the
     character for truthfulness or untruthfulness of another
     witness as to which character the witness being cross-
     examined has testified.

                                      6
inadmissible because it also tended to show that the witness is a

liar"); see also United States v. Thorn, 917 F.2d 170, 176 (5th

Cir. 1990) ("An exception to the prohibition against the use of

extrinsic evidence to attack the credibility of a witness exists in

cases in which the evidence tends to show bias or motive for the

witness to testify untruthfully."), citing Diecidue, 603 F.2d at

550.   The probative value of admitting the extrinsic evidence must

substantially outweigh any prejudicial effect under Rule 403 of the

Federal Rules of Evidence. See Farias-Farias, 925 F.2d at 809; see

also Thorn, 917 F.2d at 176 (under general mandate of Rule 403,

"district judge should exclude evidence if its prejudicial effect

outweighs its probative value").

       In   Abel,   the   Supreme       Court   found   that   a   gang   member's

testimony that the defendant and a defense witness were members of

the same gang and that it was characteristic of members of this

gang to do anything to help each other--including steal, cheat,

kill or lie--was permissible extrinsic evidence of bias. See Abel,
469 U.S. at 49, 105 S. Ct at 467.             The Court reasoned that evidence

of   the    possible   bias   of    a    witness   is   relevant    because   "[a]

successful showing of bias on the part of a witness would have a

tendency to make the facts to which he testified less probable in

the eyes of the jury than it would be without such testimony."                 Id.

at 51, 105 S. Ct. at 468.          The Court stated that "[a] witness' and

a party's common membership in an organization, even without proof

that the witness or party has personally adopted its tenets, is

certainly probative of bias."            Id. at 52, 105 S. Ct at 469.


                                          7
     Martinez proffers many reasons why Abel does not control this

case7 and, therefore, why the district court abused its discretion

in admitting Lopez's testimony.    Martinez's reasons need not long

detain us, however, because, without passing on the propriety of

the admission of Lopez's testimony, we conclude that Martinez's

failure to timely object is dispositive of Martinez's appellate

challenge regarding the admission of the evidence.

     In order to preserve a claim of error for appellate review, a

party must timely object or move to strike the objectionable

evidence, stating the specific ground of the objection.    See Fed.


     7
          Martinez suggests:
          Abel does not control the outcome of this case. The
     witness in Abel was an admitted member of the gang, who
     could testify to the tenets of the gang from personal
     knowledge. Here, Officer Lopez was not able to testify
     from his personal knowledge that the gang members were
     pledged to perjure themselves in court to help other
     members, but simply offered his opinion that members of
     the gang would be willing to lie in court. . . .
     Moreover, Lopez was unable to positively identify
     Rodriguez as a gang member; he merely believed Rodriguez
     to be a member of the gang because Rodriguez sometimes
     associated with members of the gang. . . . Most
     important, Lopez was unable to testify that the Defendant
     was a member of the gang . . . Without evidence that the
     Defendant was a gang member, Lopez's testimony about the
     gang and Rodriguez, even if true, is not probative of
     bias; it does not provide any reason why Rodriguez would
     be biased in favor of a person who was not a member of
     the gang. Abel was premised on the witness's and party's
     common membership in an organization. Abel, 469 U.S. at
     52. Since that common membership was lacking in this
     case, the testimony was not proper extrinsic evidence of
     bias, but instead was extrinsic evidence attacking
     Rodriguez's credibility.
Defendant's Brief on Appeal at 12, United States v. Martinez, No.
91-5585 (5th Cir. filed August 12, 1991). Martinez, however, did
not object to, or move to strike, the testimony of Officer Lopez--
that he believed Martinez was a gang member--for lack of personal
knowledge. See Fed. R. Evid. 602.

                                  8
R.   Evid.       103(a)(1).8   Martinez's   motion   to   strike   was   not

contemporaneous with the admission of Lopez's testimony.9          Indeed,

     8
             Rule 103(a)(1) of the Federal Rules of Evidence provides in
part:
          Error may not be predicated upon a ruling which
          admits or excludes evidence unless a substantial
          right of the party is affected, and
                . . . [i]n case the ruling is one admitting
                evidence, a timely objection or motion to
                strike appears of record, stating the specific
                ground of objection, if the specific ground
                was not apparent from the context . . . .
Fed. R. Evid. 103(a)(1); see also United States v. Jiminez Lopez,
873 F.2d 769, 773 (5th Cir. 1989) ("Federal Rule of Evidence
103(a)(1) requires a `timely objection or motion to strike . . .
stating the specific ground of objection, if the specific ground is
not apparent from the context . . . .'"), quoting Fed. R. Evid.
103(a); Pregeant v. Pan American World Airways, 762 F.2d 1245, 1248
(5th Cir. 1985) ("To preserve a claim of error for appellate review
there must be a timely objection or motion to strike, expressly
stating the grounds for inadmissibility") (citations omitted);
United States v. Grant, 519 F.2d 64, 66 n.3 (5th Cir. 1975) (a
litigant's failure to timely object or move to strike admission of
objectionable evidence is characterized as a waiver of appeal based
upon erroneous admission of evidence) (citation omitted) .
         9
         On direct examination, Rodriguez testified that he had
possessed both guns Robles later retrieved from the scene of the
arrest.    Before beginning cross-examination, the prosecutor
informed the district court and defense counsel of his intent to
cross-examine Rodriguez about his involvement in the Mexican Mafia.
If Rodriguez denied membership in the Mexican Mafia, the prosecutor
continued, he would call Lopez as a rebuttal witness to testify to
Rodriguez's Mexican Mafia membership as well as to the tenets of
the organization. Martinez objected to the introduction of this
evidence as barred by rules 608(b) and 609 of the Federal Rules of
Evidence. Relying on Abel, however, the district court ruled that
the prosecutor would be permitted to cross-examine Rodriguez
regarding the Mexican Mafia, and would be permitted to call Lopez
as a rebuttal witness if Rodriguez denied membership in the gang.
     On cross-examination, Rodriguez stated that he had heard of
"La `M'," but that he did not know anything about the organization
or its operations. Lopez then took the stand and testified that
the gang was started in 1984 or 1985 and the majority of the
members are convicts or former convicts. He testified further:
     The Mexican Mafia believe in mainly, they work a lot with
     drugs, narcotics, prostitution.      They take care of
     themselves a lot. They look for each other. They'll
     cover each others back. By that I mean they'll, if one

                                      9
Martinez    did   not   make   a   motion   to   strike   until   the   charge

conference--after both sides had rested.              Had Martinez timely

objected to Lopez's testimony, Martinez could then have shown that

he was not a Mexican Mafia gang member, that Rodriguez was not a

Mexican Mafia gang member, and why Abel does not apply.                 He did

not. Moreover, even when he moved to strike, apart from contending

that the evidence violates 608(b), Martinez did not expressly

articulate the asserted grounds for inadmissibility under Abel,

referring vaguely and generally to "any testimony relating to the

gang membership."       Moreover, he did not object on the grounds that

Lopez lacked personal knowledge to testify about "La `M'" or

membership in "La `M'"--specifically he failed to object that Lopez

lacked personal knowledge to testify that Martinez was a member of

"La `M'."     We conclude, therefore, that Martinez's failure to

timely and specifically object to the introduction of Lopez's

testimony precludes our review of the propriety of the admission of

this evidence.10


     is in trouble, the rest of the members are going to try
     to help them out if they can.
Record on Appeal, Vol. 11 at 95. After Lopez was examined and
cross-examined, the defense rested.     The district court then
recessed. When the court reconvened, the charge conference ensued
and, at the conference, Martinez referred to his rule 608(b)
objection   and moved then to strike the testimony of witnesses
regarding gang membership.
     10
        In any event, when there is no objection to evidence, we
review its admission for plain error. "[P]lain error is an error
`so obvious that our failure to notice it would seriously affect
the fairness, integrity, or public reputation of [the] judicial
proceedings and result in a miscarriage of justice.'"     United
States v. Fortenberry, 914 F.2d 671, 673 (5th Cir. 1990), cert.
denied, 111 S. Ct. 1333 (1991), quoting United States v. Graves,
669 F.2d 964, 971 (5th Cir. 1982) (other citations omitted); see

                                      10
                                       B

      Martinez was convicted of violating 18 U.S.C. § 922(g)(1)11 and

challenges     the   district   court's    application   of     the   sentence

enhancement provision of 18 U.S.C. § 924(e), which provides that a

person who violates section 922(g) shall be "imprisoned not less

than fifteen years" if that person has three prior convictions for

a   violent    felony.     Martinez     asserts   that   the    evidence    is

insufficient to demonstrate that his prior state convictions used

for enhancement purposes were for violent felonies.             Specifically,

Martinez contends that the district court must look at the precise

statutory     definition   of   the   prior   offenses   and,    because   the

government introduced proof only in the form of judgments of




also Fed. R. Evid. 103(d) ("Nothing in this rule precludes taking
notice of plain errors affecting substantial rights although they
were not brought to the attention of the court.") Martinez has not
shown how the admission of Lopez's testimony affected the fairness
of the judicial proceedings or would result in a miscarriage of
justice.   Thus, we do not find plain error.      See Fortenberry,
914 F.2d at 637-38 (no plain error due to district court's
admission of evidence where district court weighed the admission of
the evidence in a pre-trial hearing and concluded it should be
received and prosecutor used the evidence for a permissible
purpose); see also United States v. Howton, 688 F.2d 272, 278 (5th
Cir. 1982) (no plain error due to admission of evidence related to
a murder of a subpoenaed grand jury witness where the evidence was
not irrelevant to any issue in the case).
      11
        Section 922(g)(1) prohibits any person from possessing a
firearm who has been convicted of "a crime punishable by
imprisonment for a term exceeding one year".

                                      11
conviction,12 the record does not support a finding of violent

felonies sufficient to enhance Martinez's sentence.

     The government responds by suggesting that the sentencing

court can, and here did, take judicial notice of the public laws of

a state.   The government argues further that, even though Martinez

complains that there is nothing in the record to indicate which

particular Texas statute he was convicted under, Martinez himself

did not show that he was convicted under a different statute which

lacked the elements necessary to qualify as a "violent felony."

Moreover, the government argues, the district court need only find

"sufficient indicia of reliability to support probable accuracy."

United States v. Smith, 930 F.2d 1081, 1090 (5th Cir. 1991),

quoting U.S.S.G. § 1B1.3 (although controlled substance defendant

manufactured was not specifically identified at sentencing hearing,

taking   judicial   notice   that   state   law   conviction   constitutes

"serious drug offense" under guideline).

     If a defendant is convicted for a violation of 18 U.S.C. §

922(g), the sentencing court must determine whether the defendant

has three prior felony convictions for serious drug offenses,

violent felonies, or both.          See 18 U.S.C. § 924(e)(1).         The

definition   of     "violent   felony"      is    contained    at   section

    12
        At the sentencing hearing, Martinez did not object to the
names of the offenses for which he was convicted, as set forth in
the presentence report: (i) aggravated rape (committed 1-30-81;
found guilty 7-23-81); (ii) aggravated assault with a deadly weapon
(committed 3-22-87; plead guilty 7-30-87); and (iii) burglary of a
building with intent to commit theft (committed 1-08-86; plead
guilty 7-21-86).    The government did not present either the
indictments or jury instructions for Martinez's Texas state court
convictions.

                                    12
924(e)(2)(B)13 which authorizes three ways in which a defendant's

prior conviction may be found to be a "violent felony":

     1) under part (i) of § 924(e)(2)(B), the offense might have as
     an element the use, or attempted or threatened use, of
     physical force against another person; 2) under part (ii) of
     § 924(e)(2)(B), the offense could be burglary, arson,
     extortion, or involve the use of explosives; or 3) also under
     part (ii) of § 924(e)(2)(B), the offense could otherwise
     involve conduct that presents a serious potential risk of
     physical injury to another.

United States v. Martinez, 954 F.2d 1050, 1052 (5th Cir. 1992).         A

district court's decision whether a defendant's three previous

convictions were for violent crimes must be made in accordance with

the law of the jurisdiction in which the defendant was convicted.

See United States v. Vidaure, 861 F.2d 1337, 1340 (5th Cir. 1988)

("[A] determination of whether a crime is a violent felony requires

an examination of applicable state law. . . ."), cert. denied, 489
U.S. 1088, 109 S. Ct. 1551 (1989).

     The   district   court   based    the   enhancement   of   Martinez's

sentence upon an enhancement information filed by the government

that identifies three prior felony convictions for Martinez, all in

Texas state courts--one conviction for aggravated assault, one for

aggravated rape and one for burglary of a building with intent to

   13
          [T]he term "violent felony" means any crime punishable by
          imprisonment for a term exceeding one year . . . that--
               (i) has as an element the use, attempted use, or
     threatened use of physical force against the person of
     another; or
               (ii)   is   burglary,    arson,   or
               extortion,    involves     use    of
               explosives, or otherwise involves
               conduct that presents a serious
               potential risk of physical injury to
               another.
18 U.S.C. § 924(e)(2)(B) (footnote omitted).

                                      13
commit theft.          In support of enhancement, the government also

offered copies of the judgments rendered for Martinez's state court

convictions.          At   the   sentencing   hearing,       Martinez      objected,

contending that enhancement is impermissible based on judgments of

convictions for prior offenses identified only as "aggravated

assault with a deadly weapon," "aggravated rape," or "burglary of

a building with intent to commit theft."                     The district court,

relying   upon    statutes       the   government    cited,      analyzed    whether

Martinez's prior offenses constituted violent felonies and, after

concluding they did, sentenced Martinez under the enhancement

provision of 18 U.S.C. § 924(e)(1).

       The "penitentiary packets" offered by the government indicated

that Martinez had been convicted three times for committing violent

felonies:    (i) a July 30, 1987 conviction for aggravated assault,

(ii) a July 23, 1981 conviction for aggravated rape, and (iii) a

July 21, 1986 conviction for burglary of a building with intent to

commit theft.         Under Taylor, a district court need "look only to

the fact of conviction and the statutory definition of the prior

offense."   Taylor v. United States, 495 U.S. 575, 110 S. Ct. 2143,

2160    (1990)    (footnote       omitted)    (Holding        that   "an     offense

constitutes      `burglary'      for   purposes     of   a   §   924(e)     sentence

enhancement      if    either    its   statutory    definition       substantially

corresponds to `generic' burglary, or the charging paper and jury

instructions actually required the jury to find all the elements of

generic burglary in order to convict the defendant."). Because the




                                         14
offense of aggravated assault14 and the offense of aggravated rape15

     14
          Section 22.01(a) of the Texas Penal Code provides:
     A person commits an offense if the person:
     (1) intentionally, knowingly, or recklessly causes bodily
     injury to another, including the person's spouse; or
     (2) intentionally or knowingly threatens another with imminent
     bodily injury; or
     (3) intentionally or knowingly causes physical contact with
     another when the person knows or should reasonably believe
     that the other will regard the contact as offensive or
     provocative.
Tex. Penal Code Ann. § 22.01(a) (West 1974) (titled "Assault"),
quoted as amended by Sexual Assault and Aggravated Sexual Assault,
68th Leg., ch. 977, sec. 1, 22.01(a), eff. Sept. 1, 1983.
     Section 22.02(a) of the Texas Penal Code provides:
     A person commits an offense if the person commits assault as
     defined in Section 22.01 of this code and the person:
     (1) causes serious bodily injury to another, including the
     person's spouse;
     (2) causes bodily injury to a peace officer when the person
     knows or has been informed the person assaulted is a peace
     officer:
               (A) while the peace officer is lawfully discharging
     an official duty; or
               (B) in retaliation for or on account of the peace
     officer's exercise of official power or performance of
     official duty as a peace officer; or
     (3) causes bodily injury to a participant in a court
     proceeding when the person knows or has been informed the
     person assaulted is a participant in a court proceeding:
               (A) while the injured person is lawfully discharging
     an official duty; or
               (B) in retaliation for or on account of the account
     of the injured person's having person's having exercised an
     official power or performed an official duty as a participant
     in a court proceeding; or
     (4) uses a deadly weapon.
Tex. Penal Code Ann. § 22.02(a) (West 1974) (titled "Aggravated
Assault"), quoted as amended by Sexual Assault and Aggravated
Sexual Assault, 68th Leg., ch. 977, sec. 1, 22.01(a), eff. Sept. 1,
1983.
     Subsequent to the time Martinez committed this offense (March
22, 1987), sections 22.01 and 22.02 were amended further. See Tex.
Penal Code Ann. §§ 22.01, 22.02 (West 1989 & Supp. 1992).
     15
          Section 21.02(a) of the Texas Penal Code provides;
     § 21.02.   Rape
     (a) A person commits an offense if he has sexual intercourse
with a female not his wife without the female's consent.
Tex. Penal Code Ann. § 21.02(a) (West 1974) (repealed in 1983).

                                15
both require proof of the use or threat of physical force, and the

statutory definition of burglary16 substantially corresponds to the

definition of generic burglary--as required by Taylor, 110 S. Ct.

at 216017--Martinez's prior convictions all qualify as violent

felonies under the standards set forth in 18 U.S.C. § 924(e).

Accordingly, we find that the district court properly concluded

that Martinez's prior convictions were for violent felonies.

                               III

     For the foregoing reasons, we AFFIRM Martinez's conviction and

sentence.



     Section 21.03(a) provides:
     § 21.03    Aggravated Rape
     (a) A person commits an offense if he commits rape as defined
     in Section 21.02 of this code . . . and he:
          (1) causes serious bodily injury or attempts to cause
     death to the victim or another in the course of the same
     criminal episode;
          or
          (2) compels submission to the rape by threat of death,
serious bodily injury, or kidnapping to be imminently inflicted on
anyone.
Tex. Penal Code Ann. § 21.03(a) (West 1974) (repealed in 1983).
     16
          Section 30.02(a) of the Texas Penal Code provides:
     § 30.02   Burglary
     (a) A person commits an offense if, without the effective
     consent of the owner, he:
     (1) enters a habitation, or a building (or any portion of a
     building) not then open to the public, with intent to commit
     a felony or theft; or
     (2) remains concealed, with intent to commit a felony or
     theft, in a building or habitation; or
     (3) enters a building or habitation and commits or attempts to
     commit a felony or theft.
Tex. Penal Code Ann. § 30.02(a) (West 1974).
     17
          See United States v. Silva, 957 F.2d 157, 162 (5th Cir.
1992) (applying Taylor reasoning and holding that defendant's
burglary convictions indicate he was found guilty of all essential
elements comprising generic burglary).

                                16